UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6696



RODERICK KEITH FREEMAN,

                                              Petitioner - Appellant,

          versus


CHARLES MOLONY CONDON, Attorney General of
the State of South Carolina,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CA-00-536-7)


Submitted:   August 28, 2001             Decided:   September 26, 2001


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roderick Keith Freeman, Appellant Pro Se. Jeffrey Alan Jacobs,
OFFICE OF THE ATTORNEY GENERAL, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roderick Keith Freeman seeks to appeal the district court’s

order denying Freeman’s petition for a writ of habeas corpus under

28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).   We have reviewed the

record and the district court’s opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss

Freeman’s appeal substantially on the reasoning of the district

court.*   See Freeman v. Condon, CA-00-536-7 (D.S.C. Mar. 28, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




     *
       To the extent Freeman contends he was denied effective as-
sistance of counsel at his post-conviction relief hearing, we note
that defendants are not constitutionally entitled to counsel at
such hearings, a necessary prerequisite to a constitutional inef-
fective assistance of counsel claim. See Coleman v. Thompson, 501
U.S. 722, 752 (1991).


                                  2